DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma in view of Tamatsu et al. (Tamatsu, US PGPub 2003/0179129)
	Referring to Claim 1, Asanuma teaches detecting a position and a relative speed of a target moving object ([0097-0098]), and a 5position of a surrounding stationary object ([0097]) with radio waves; estimating a position and a relative speed of a ghost, based on the detected position and relative speed of the target moving object and the position (Examiner interprets this as being implied, see Abstract deriving target information including at least position information) of the surrounding stationary object ([0080] and [0115-0119]), the ghost being generated when the radio waves reflected by the target moving object is reflected by the surrounding stationary object; and excluding a detected point where the estimated position and the relative 10speed of the ghost are detected from a candidate detection point of a moving object which is detected with radio waves; See Fig. 8 and 9 and associated text, but does not explicitly disclose nor limit the position of the surrounding stationary object being used in the estimation of the relative speed, or the ghost being generated at a position beyond the surrounding stationary object with respect to 
	However, Tamatsu teaches the position of the surrounding stationary object (Fig. 1, 8 and 9 #300) being used in the estimation of the relative speed, the ghost  (Fig. 1, 8 and 9, #210 and 211) being generated at a position beyond the surrounding stationary object with respect to the target moving object (Fig. 1, 8 and 9 #200, 230), wherein the position of the ghost is different than any position ever occupied by the target moving object; see Fig. 1 and 5-9 as well as associated text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asanuma with positioning usage and analysis as taught by Tamatsu so as to prevent misrecognition of virtual images produced by reflection of roadside objects.
	Referring to Claims 2 and 3, Asanuma teaches the step of estimating the position and the relative speed of the ghost, but does not explicitly disclose nor limit it is by using the claimed formulas of Claims 2 and 3 respectively. 
	However, Asanuma teaches the use of same/similar parameters as claimed and trigonometric function within the signal processing unit 18 in order to make these estimations and calculations; [0078-0089] as well as [0112-0117].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asanuma with the desired formula and parameters as Asanuma teaches the gathering of data in the signal processing unit in order to output target information that is accurate and actually exist in the field of view, further, Asanuma teaches modifications can be made and it is well known that the application of a known technique to a 
	Referring to Claim 4, Asanuma as modified by Tamatsu teaches wherein the target moving 15object is a preceding vehicle, and the surrounding stationary object is a wall or a guide rail; see above citations
	Referring to Claim 5, Asanuma teaches a detection unit which detects a position and a relative speed of a target 20moving object, and a position of a surrounding stationary object, by using radio waves; a ghost estimation unit which estimates a position and a relative speed of a 17ghost, based on the detected position and relative speed of the target moving object and the position of the surrounding stationary object, the ghost being generated when the radio waves reflected by the target moving object is reflected by the surrounding stationary object; and a ghost removal unit which excludes a detected point at the estimated position and the relative speed of the ghost, from a candidate detection point of a 5moving object which is detected with radio waves; See Fig. 2 and [0051-0061] as well as citations provided above for Claim 1, but does not explicitly disclose nor limit the position of the surrounding stationary object being used in the estimation of the relative speed, or the ghost being generated at a position beyond the surrounding stationary object with respect to the target moving object, wherein the position of the ghost is different than any position ever occupied by the target moving object.
	However, Tamatsu teaches the position of the surrounding stationary object (Fig. 1, 8 and 9 #300) being used in the estimation of the relative speed, the ghost  (Fig. 1, 8 and 9, #210 and 211) being generated at a position beyond the surrounding stationary object with respect to the target moving object (Fig. 1, 8 and 9 #200, 230), wherein the position of the ghost is different than any position ever occupied by the target moving object; see Fig. 1 and 5-9 as well as associated text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asanuma with positioning usage and analysis as taught by Tamatsu so as to prevent misrecognition of virtual images produced by reflection of roadside objects.

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2017/0008517 teaches similar limitations those that have been newly added and is considered to be relevant to the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646